Citation Nr: 1519805	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-32 368		)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability. 

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The jurisdiction of the claims file currently rests with the RO in Waco, Texas.  

The Veteran testified at the RO before a Decision Review Officer (DRO) in February 2011.  A copy of the hearing transcript has been associated with the record.  In July 2007, the Veteran requested a hearing before the Board.  The hearing was scheduled for July 2008.  The Veteran failed to appear at the hearing, and did not provide an explanation for his absence.  He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The issues of temporary total disability rating under 38 C.F.R. § 4.29 and individual unemployability due to service-connected disabilities (TDIU) have been raised by the record.  

In a July 2014 letter, a representative of the Texas Department of Mental Health and Mental Retardation stated that the Veteran has been in North Texas State Hospital since June 30, 2014, and will remain there for a lengthy in-patient stay.  (The Veteran has had multiple hospitalizations for her psychiatric disability - as of May 2000, her heath care providers reported over 20 in-patient hospitalizations since 1987, and that number had increased in the 15 years since 2000.)

As such, the Veteran's eligibility for a temporary total disability rating should be adjudicated.  See 38 C.F.R. § 4.29 (2014).

Regarding TDIU, multiple sources have declared the Veteran totally impaired socially and occupationally, and unable to maintain any type of employment (see July 1998 examination, May 2000 examination, April 2009 examination, and September 2012 VA examination).  

The issues of temporary total disability rating under 38 C.F.R. § 4.29 and TDIU have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition, in a September 2014 statement, the Veteran has asked VA to send her checks and not to deposit her disability benefits into a bank account, as the benefits were being "stolen" from her.  In the above-mentioned July 2014 letter, the hospital representative requested that North Texas State Hospital - Vernon Campus "be named payee of the above referenced [V]eteran['s] benefit."  

Per the evidence of record, the Veteran has never been adjudicated incompetent - to the contrary, multiple VA examiners and psychiatrists have opined that the Veteran was capable of managing her financial affairs, and a December 2001 VA RO rating decision adjudicated the Veteran to be competent for the purpose of handling disbursement of funds.  It is unclear whether the North Texas State Hospital is indeed the payee to the Veteran's VA disability benefits, and, if so, under what authority this change of payees has occurred.  The Board asks the AOJ to address this issue and take whatever action necessary to ensure that the Veteran's benefits are not taken from her without the requisite due process of the law.      

The issue of service connection for a back disability is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 2003, service connection for a back disability was denied on the basis that the Veteran's back disability was not related to her active service.

2.  Evidence received since the July 2003 rating decision denying service connection for a back disability includes evidence of multiple in-service assaults and/or altercations; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran submitted a claim for service connection for a back disability in January 2003.  The claim was denied by the RO in a July 2003 rating decision based on the lack of nexus with active service (lack of showing of relationship of the Veteran's then-current back problems and her active service).  The July 2003 decision was based on the Veteran's service treatment and personnel records and private medical treatment records.   The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the July 2003 decision includes VA treatment records, private treatment records, and lay statements.  The records show that the Veteran has reported in multiple statements that her back injury stems from several assaults she experienced while in active service when she was kicked and/or hit in the back.  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for a back disability is reopened.  38 C.F.R. § 3.156 (2014).

ORDER

The application to reopen a claim for service connection for a back disability is granted, to this extent only.


REMAND

The Veteran asserts that her current back disability is related to the several in-service assaults she experienced.  The Veteran's service personnel records show that she was involved in several fights/assaults/altercations while in active service.  The Veteran's post-service medical records show regular treatment for back issues.
  
The record also shows that the Veteran was in a car accident in 1979, injured her back in 1981/1982 missing a chair while sitting down, and again injured her back in August 1999 while working on a fishing boat.  

A medical opinion has not been provided to determine the likely nature and etiology of the Veteran's claimed back disability, and as such, one should be provided.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of her back disability by an appropriate examiner.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the Veteran's active service (had its onset during active service, or is otherwise related to an event or incident in service).  The examiner should consider the Veteran's medical, occupational, and recreational history since service, including the possible 1979 back injury in a car accident and back injuries in 1981 and 1999, as well and her claim of continuing symptoms since service.  The examiner should consider the lay statements regarding the assaults which the Veteran experience in service and, for the purposes of this examination, should assume that the assaults occurred as she has described them.   

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


